DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the October 23rd, 2020 Office action, claims 1, 8 and 15 were amended.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert D. Bean (Reg. No. 74,727) on March 19th, 2021.
The application has been amended as follows:
Please amend the following claims as follows:
	1.  (Currently Amended)  A processor-implemented method for summarizing and processing a plurality of chat text, the method comprising:
responsive to receiving a query in a chat text application, grouping a plurality of chat texts in chat text search results into one or more conversations according to logical classifications of the chat texts, wherein the logical classifications are based on a plurality of chat text topics and a plurality of metadata associated with the chat texts; and

8.  (Currently Amended)  A computer system for summarizing and processing a plurality of chat text, the computer system comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:
responsive to receiving a query in a chat text application, grouping a plurality of chat texts in chat text search results into one or more conversations according to logical classifications of the chat texts, wherein the logical classifications are based on a plurality of chat text topics and a plurality of metadata associated with the chat texts; and
assigning, based on sentiment analysis of the plurality of chat texts, an overall emotion and an overall sentiment to the one or more conversations, wherein the overall emotion may be a feeling evoked by at least one of the chat text topic assigned to at least one of the logical 
	15.  (Currently Amended)  A computer program product for summarizing and processing a plurality of chat text, the computer program product comprising:
one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor to perform a method comprising:
responsive to receiving a query in a chat text application, grouping a plurality of chat texts in chat text search results into one or more conversations according to logical classifications of the chat texts, wherein the logical classifications are based on a plurality of chat text topics and a plurality of metadata associated with the chat texts; and
assigning, based on sentiment analysis of the plurality of chat texts, an overall emotion and an overall sentiment to the one or more conversations, wherein the overall emotion may be a feeling evoked by at least one of the chat text topic assigned to at least one of the logical classifications, and wherein the overall sentiment may be an overall mental attitude produced by the overall emotion.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination specified by independent claims 1, 8 and 15.
When taken into context the claims as a whole were not uncovered in the prior art, even further the dependent claims 2-7, 9-14 and 16-20 are allowed as they depend upon the allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165